Order reversed on the facts, without costs of this appeal to either party, and judgment *729amended by awarding the custody of the child to the mother, with the right of visitation at all reasonable times to the father, on condition that the child shall not be removed from this State without a further order of the court on notice to the father made in such manner as the court may direct. New findings of fact made. All concur. (The order awards temporary custody of an infant to the paternal grandparents.) Present — Taylor, P. J., Dowling, McCurn, Larkin and Love, JJ. [183 Misc. 513.]